DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed October 13, 2020, with respect to the rejection(s) of claim(s) 1-11 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bakshi (IN-201621017605 A).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bakshi (IN-201621017605 A).
Regarding Claim 1, Bakshi reference discloses a device for granulating a powder to be granulated or a powder mixture to be granulated (Abstract), comprising: 
at least one working vessel in which the powder to be granulated or the powder mixture to be granulated is provided (Figures 1-4, numeral 1), 
at least one mixer for mixing the powder to be granulated or the powder mixture to be granulated (Figure 4, numeral 18 – removable impeller assembly), 

at least one drive unit comprising a rotational speed range for providing a drive torque required for the mixer, wherein, the drive unit provides a uniformly high drive torque over its entire rotational speed range (Abstract and Figure 4, numeral 19 and Paragraphs [0052]-[0054]).
Regarding Claim 2, Bakshi reference discloses the device according to claim 1, wherein the drive unit is a hydraulic, servo and/or torque motor (Paragraphs [0052]-[0054]).
Regarding Claim 3, Bakshi reference discloses the device according to claim 1, wherein the device has a chopper (Figure 4, numeral 3- high speed chopper assembly).
Regarding Claim 4, Bakshi reference discloses the device according to claim 1, wherein the device is a high shear granulator (Abstract).
Regarding Claim 7, Bakshi reference discloses a method for granulating a powder to be granulated or a powder mixture to be granulated using a device, wherein the device comprises at least one working vessel in which the powder to be granulated or the powder mixture to be granulated is provided, at least one mixer for mixing the powder to be granulated or the powder mixture to be granulated, at least one dosing device for granulating liquid, and at least one drive unit comprising a rotational speed range for providing a drive torque required for the mixer (Figures 1-4, numerals 1, 18, 9, 10 and 19), the method comprising: 
firstly mixing by the at least one mixer the powder to be granulated provided in the at least one working vessel or the powder mixture to be granulated provided in the at least one working vessel (Paragraph [0044]); and 
adding granulating liquid at the same time at least periodically, wherein shear forces can be varied by changing the rotational speed in the case of a torque which is constant or virtually constant over the entire rotational speed range in order to directly set the granulate properties (Paragraphs [0044]-[0050]).
(Paragraph [0019] – produces a required size of granules).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakshi (IN-201621017605 A) in view of Watano et al. (US Patent No. 5,497,232).
(Figures 1 and 5-11, numerals 10 –photography probe, 12 – optical fiber scope, 13 – camera, 12- camera control unit, Column 3, Lines 7-24, Column 4, line 16-Column 5, Line 45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Bakshi with an apparatus for stroboscopic photography of the granular contents of the granulating apparatus as taught by Watano, since Watano states at column 3, lines 7-25 that such a modification would achieve the predetermined granule size, measure the moisture content of the granules.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/              Examiner, Art Unit 1774